DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-3, 10-12, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okushima et al (U.S. Pub. 2017/0197439).
Regarding claim 1, a liquid ejection head comprising a plurality of ejection modules (14a-14b) each including an element substrate (12) in which a plurality of ejection orifices that eject a liquid are aligned in an array (Figures 12, 51; Paragraph 0156)
Wherein in one ejection module of the ejection modules adjacent to each other, the liquid is supplied from one side (17a) of an ejection orifice array, and the liquid is collected from the other side (17b) of the ejection orifice array (Figures 12, 50-51; Paragraphs 0152, 0320-0323)
Wherein in the other ejection module of the ejection modules adjacent to each other, the liquid is supplied from the other side, and the liquid is collected from the one side (Figure 51; refer to partial figure 51 below)

    PNG
    media_image1.png
    363
    636
    media_image1.png
    Greyscale


	Regarding claim 2, wherein the ejection module has a plurality of openings respectively located on both sides of the ejection orifice array (Figure 51; the supply and collections channels are shown through the entire length of the modules; liquid supply path 18 and liquid collection path 19)
	Wherein in the one ejection module, the liquid is supplied through the openings located on the one side, and the liquid is collected through openings located on the other side (Figures 12, 50-51; Paragraphs 0152, 0320-0323)
	Wherein in the other ejection module, the liquid is supplied through the openings located on the other side, and the liquid is collected through the openings located the one side (refer to Figure 51 shown above; Figures 12, 51)
	Regarding claim 3, wherein in each of the ejection modules, the openings on a supply side (17a) and the openings on a collection side (17b) are arranged alternatingly in an array direction of the ejection orifice array (refer to Figure 51 shown above; Figures 12, 51)
	Regarding claim 10, a liquid ejection head comprising a plurality of ejection modules (14a-14d) each including an element substrate (12) in which a plurality of ejection orifices that eject a liquid are aligned in an array (Figures 12, 51; Paragraph 0156)
	Wherein the ejection modules have a plurality of openings located on both sides interposing an ejection orifice array, and the plurality of openings include supply side openings (17a) to which the liquid is supplied and collection side openings (17b) from which the liquid is collected (Figures 12, 50-51; Paragraphs 0152, 0320-0323)
	Wherein the openings of the same type are arranged in a part included in one ejection module of the ejection modules adjacent to each other and adjoining the other ejection module and a part included in the other ejection module and adjoining the one ejection module (Figure 51)
	Regarding claim 11, wherein in the one ejection module, the liquid is supplied through the openings located on one side of the ejection orifice array, and the liquid is collected through the openings located on the other side of the ejection orifice array; and wherein in the other ejection module, the liquid is supplied through the openings located on the other side of the ejection orifice array, and the liquid is collected through the openings located on the one side of the ejection orifice array (Figures 12, 50-51; Paragraphs 0152, 0320-0323)
	Regarding claim 12, wherein in each of the ejection modules, the openings on a supply side (17a) and the openings on a collection side (17b) are arranged alternatingly in an array direction of the ejection orifice array (refer to Figure 51 shown above; Figures 12, 51)
	Regarding claim 19, a conveyance unit that conveys a recording medium (Paragraphs 0106)

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4-9, 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The primary reason for the indication of allowable subject matter of claim 20 is the inclusion of the limitation of wherein the liquid supply path and the liquid collection path of a first ejection module of the plurality of ejection modules are arranged such that the liquid supply path is arranged on one side of the pressure chambers and the liquid collection path is arranged on the other side, and the supply side openings communicating with the liquid supply path and the collection side openings communicating with the liquid collection path are aligned alternatingly in order of a supply side opening, a collection  side opening, a supply side opening, and a collection side opening from one side to the other with respect to an alignment direction of the ejection orifices; wherein the liquid supply path and the liquid collection path of a second ejection module arranged adjacent to the first ejection module are arranged such that the liquid collection path is arranged on one side of the pressure chambers that is opposite to the first ejection module and the liquid supply path is arranged on the other side, and the supply side openings communicating with the liquid supply path and the collection side openings communicating with the liquid collection path are aligned alternatingly in order of a collection side opening, a supply side opening, a collection side opening, and a supply side opening from one side  to the other with respect to alignment direction of the ejection orifices.  It is this limitation found in each of the claims, as it is claimed in the combination, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.

/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        October 4, 2022